UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: October 31 Date of reporting period:July 31, 2012 Item 1. Schedule of Investments. EuroPac International Value Fund SCHEDULE OF INVESTMENTS As of July 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS– 92.3% AUSTRALIA– 10.1% BHP Billiton Ltd. $ CFS Retail Property Trust - REIT Newcrest Mining Ltd. Origin Energy Ltd. Woolworths Ltd. BRAZIL– 8.0% AES Tiete S.A. Cia Energetica de Minas Gerais - ADR Telefonica Brasil S.A. - ADR CANADA– 19.6% Agnico-Eagle Mines Ltd. Alamos Gold, Inc. ARC Resources Ltd. Barrick Gold Corp. Crescent Point Energy Corp. Ensign Energy Services, Inc. Goldcorp, Inc. Peyto Exploration & Development Corp. Potash Corp. of Saskatchewan, Inc. Precision Drilling Corp.* Yamana Gold, Inc. CHILE– 1.4% Aguas Andinas S.A. - A Shares CHINA– 1.0% China Shenhua Energy Co., Ltd. - Class H HONG KONG– 4.9% China Mobile Ltd. CLP Holdings Ltd. Esprit Holdings Ltd. Skyworth Digital Holdings Ltd. Texwinca Holdings Ltd. JAPAN– 6.7% Asahi Group Holdings Ltd. ITOCHU Corp. JGC Corp. Nidec Corp. EuroPac International Value Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) LUXEMBOURG– 0.2% APERAM $ Pacific Drilling S.A.* MALAYSIA– 0.5% Malayan Banking Bhd NETHERLANDS– 3.4% Royal Dutch Shell PLC - A Shares NEW ZEALAND– 1.1% Kiwi Income Property Trust - REIT NORWAY– 17.1% Atea ASA Fred Olsen Energy ASA Leroey Seafood Group ASA Marine Harvest ASA* Morpol ASA* Nordic American Tankers Shipping Ltd. Norwegian Energy Co. AS* Statoil ASA STX OSV Holdings Ltd. Telenor ASA Yara International ASA SINGAPORE– 8.1% Ascendas Real Estate Investment Trust Golden Agri-Resources Ltd. Olam International Ltd. Sakari Resources Ltd. StarHub Ltd. Venture Corp. Ltd. SWITZERLAND– 3.8% Nestle S.A. Syngenta A.G. THAILAND– 6.4% Delta Electronics Thai PCL Electricity Generating PCL PTT PCL Thai Beverage PCL EuroPac International Value Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) THAILAND (Continued) Thai Tap Water Supply PCL $ TOTAL COMMON STOCKS (Cost $67,160,985) Number of Contracts Value WARRANTS– 0.0% Kingboard Chemical Holdings Ltd. Exercise Price: $40, Expiration Date: October 31, 2012* 2 TOTAL WARRANTS (Cost $0) 2 Principal Amount Value SHORT-TERM INVESTMENTS– 7.6% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $5,612,474) TOTAL INVESTMENTS – 99.9% (Cost $72,773,459) Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PCL – Public Company Limited PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. See accompanying Notes to Schedule of Investments. EuroPac International Bond Fund SCHEDULE OF INVESTMENTS As of July 31, 2012 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES– 92.8% AUSTRALIA– 14.8% Australia Pacific Airports Melbourne Pty. Ltd. 7.000%, 8/25/2016 $ Bank of Queensland Ltd. 5.500%, 10/22/2012 CFS Retail Property Trust 5.075 %, 8/21/2014 5.750 %, 7/4/2016 Queensland Treasury Corp. 6.000%, 6/14/2021 Telstra Corp. Ltd. 6.250 %, 11/15/2013 6.250 %, 4/15/2015 Treasury Corp. of Victoria 6.250%, 10/15/2012 CANADA– 5.9% Export Development Canada 9.000 %, 8/1/2012 9.000 %, 4/19/2013 Ontario Electricity Financial Corp. 8.900%, 8/18/2022 Province of Ontario Canada 1.537%, 10/5/20151 Shaw Communications, Inc. 6.100%, 11/16/20122 Sherritt International Corp. 7.750%, 10/15/20152 CHILE– 3.9% Bonos del Banco Central de Chile en Pesos 6.000%, 3/1/2013 Sociedad Quimica y Minera de Chile S.A. 5.500%, 4/1/20142 CYPRUS– 0.8% Songa Offshore S.E. 12.690%, 11/17/20161, 2 DENMARK– 2.4% Kommunekredit 3.375%, 2/10/2014 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES (Continued) FINLAND– 7.3% Amer Sports OYJ 4.866%, 4/13/20161 $ Fortum OYJ 3.088 %, 9/14/20151 3.250 %, 3/14/2017 Municipality Finance PLC 2.750%, 9/16/2013 Nordic Investment Bank 5.250%, 2/26/2014 Republic of Finland 2.154%, 1/27/20161 LUXEMBOURG– 1.0% European Investment Bank 5.000%, 9/18/2013 MALAYSIA– 3.3% Malaysia Government Bond 3.434%, 8/15/2014 Rantau Abang Capital Bhd 4.910%, 8/14/2013 NEW ZEALAND– 8.1% Fletcher Building Industries Ltd. 9.000%, 5/15/20143 Fletcher Building Ltd. 8.500%, 3/15/20153 Fonterra Cooperative Group Ltd. 4.210%, 11/29/20491, 2 New Zealand Local Government Funding Agency 6.000%, 12/15/2017 Watercare Services Ltd. 5.740%, 2/16/2015 NORWAY– 15.4% Austevoll Seafood ASA 6.130%, 10/14/20131 City of Oslo Norway 4.650%, 11/10/2016 Drammen Kommune 5.020%, 2/7/2013 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES (Continued) NORWAY (Continued) Eksportfinans ASA 2.375%, 6/26/2013 $ KLP Kommunekreditt AS 2.750%, 9/15/20151 Kommunalbanken AS 3.800 %, 9/28/2012 3.000 %, 3/26/2013 4.750 %, 4/12/2017 Morpol ASA 8.070%, 2/3/20141 Norway Government Bond 6.500%, 5/15/2013 Odfjell S.E. 7.070%, 12/4/20131 STX Europe AS 4.800%, 4/5/20131, 4 POLAND– 4.0% Poland Government Bond 5.150%, 1/25/20181 Poland Government International Bond 3.000%, 9/23/2014 SINGAPORE– 4.7% CapitaMall Trust 2.125%, 4/19/20143 Singapore Government Bond 3.750%, 9/1/2016 Singapore Press Holdings Ltd. 2.810%, 3/2/2015 SOUTH KOREA– 1.4% Export-Import Bank of Korea 2.500%, 10/26/2012 SRI LANKA– 1.0% Sri Lanka Government Bonds 6.900%, 8/1/2012 SWEDEN– 13.1% Kommuninvest I Sverige 1.750 %, 10/8/2012 2.750 %, 8/12/2015 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES (Continued) SWEDEN (Continued) 4.000 %, 8/12/2017 $ Sweden Government Bond 5.500%, 10/8/2012 Swedish Match A.B. 4.000%, 12/22/2016 Tele2 A.B. 4.690%, 2/24/20171 TeliaSonera A.B. 3.536%, 7/20/20161 SWITZERLAND– 2.2% Aryzta A.G. 5.000%, 10/29/20491, 2 THAILAND– 3.5% Bank of Thailand 3.420 %, 8/18/2013 2.947 %, 2/15/20141 Thailand Government Bond 4.250%, 3/13/2013 TOTAL FIXED INCOME SECURITIES (Cost $74,595,577) SHORT-TERM INVESTMENTS– 4.1% UMB Money Market Fiduciary, 0.010%5 TOTAL SHORT-TERM INVESTMENTS (Cost $3,206,257) TOTAL INVESTMENTS – 96.9% (Cost $77,801,834) Other Assets in Excess of Liabilities – 3.1% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company 1 Variable, floating or step rate security. 2 Callable. 3 Convertible security. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 5 The rate quoted is the annualized seven-day yield of the Fund at the period end. 6 Local currency. See accompanying Notes to Schedule of Investments. EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS As of July 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS– 92.4% AUSTRALIA– 4.1% Newcrest Mining Ltd. $ Santos Ltd. CANADA– 25.3% Agnico-Eagle Mines Ltd. Alamos Gold, Inc. Barrick Gold Corp. Canadian Oil Sands Ltd. Crescent Point Energy Corp. Endeavour Silver Corp.* Ensign Energy Services, Inc. Freehold Royalties Ltd. Goldcorp, Inc. Pan American Silver Corp. Peyto Exploration & Development Corp. Potash Corp. of Saskatchewan, Inc. Precision Drilling Corp.* Silver Wheaton Corp. Silvercorp Metals, Inc. Yamana Gold, Inc. CHILE– 1.0% Sociedad Quimica y Minera de Chile S.A. - ADR CHINA– 5.8% China BlueChemical Ltd. - Class H China Shenhua Energy Co., Ltd. - Class H CNOOC Ltd. - ADR Yanzhou Coal Mining Co., Ltd. - Class H GERMANY– 1.2% K+S A.G. INDONESIA– 1.1% Bumi Resources Tbk P.T. Harum Energy Tbk P.T. NORWAY– 17.2% Det Norske Oljeselskap ASA* Fred Olsen Energy ASA Leroey Seafood Group ASA Marine Harvest ASA* Norwegian Energy Co. AS* EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) NORWAY (Continued) Statoil ASA $ Yara International ASA SINGAPORE– 3.7% Golden Agri-Resources Ltd. Sakari Resources Ltd. SWITZERLAND– 23.4% Syngenta A.G. ZKB Gold - Class A - ETF* ZKB Silver - ETF* THAILAND– 2.9% PTT PCL UNITED STATES– 6.7% Chesapeake Energy Corp. Monsanto Co. Mosaic Co. Newmont Mining Corp. Southwestern Energy Co.* TOTAL COMMON STOCKS (Cost $22,285,450) Principal Amount SHORT-TERM INVESTMENTS– 8.1% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,732,194) TOTAL INVESTMENTS – 100.5% (Cost $24,017,644) Liabilities in Excess of Other Assets – (0.5)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt ETF – Exchange Traded Fund PCL – Public Company Limited * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. See accompanying Notes to Schedule of Investments. EP China Fund SCHEDULE OF INVESTMENTS As of July 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS– 99.3% CONSUMER DISCRETIONARY– 15.6% Giordano International Ltd. $ Golden Eagle Retail Group Ltd. Great Wall Motor Co., Ltd. - Class H Sa Sa International Holdings Ltd. Sands China Ltd. Shenzhou International Group Holdings Ltd. Stella International Holdings Ltd. Techtronic Industries Co. Television Broadcasts Ltd. CONSUMER STAPLES– 3.9% Vinda International Holdings Ltd. Wumart Stores, Inc. - Class H ENERGY– 11.2% CNOOC Ltd. Kunlun Energy Co., Ltd. FINANCIALS– 14.6% AIA Group Ltd. BOC Hong Kong Holdings Ltd. China Life Insurance Co., Ltd. - Class H China Vanke Co., Ltd. - Class B Link REIT Sun Hung Kai Properties Ltd. HEALTH CARE– 10.3% China Shineway Pharmaceutical Group Ltd. Lee's Pharmaceutical Holdings Ltd. Shandong Weigao Group Medical Polymer Co., Ltd. - Class H 1 Sino Biopharmaceutical — Sinopharm Group Co., Ltd. - Class H WuXi PharmaTech Cayman, Inc. - ADR* INDUSTRIALS– 8.9% Airtac International Group China Yuchai International Ltd. Haitian International Holdings Ltd. EP China Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Jardine Matheson Holdings Ltd. $ Zhuzhou CSR Times Electric Co., Ltd. - Class H INFORMATION TECHNOLOGY– 16.7% AAC Technologies Holdings, Inc. Baidu, Inc. - ADR* Delta Electronics, Inc. Digital China Holdings Ltd. Lenovo Group Ltd. Netease.com - ADR* Taiwan Semiconductor Manufacturing Co., Ltd. MATERIALS– 0.5% China Forestry Holdings Co., Ltd.1 TELECOMMUNICATION SERVICES– 6.6% China Mobile Ltd. UTILITIES– 11.0% Cheung Kong Infrastructure Holdings Ltd. Guangdong Investment Ltd. Huaneng Power International, Inc. - Class H TOTAL COMMON STOCKS (Cost $40,353,554) TOTAL INVESTMENTS – 99.3% (Cost $40,353,554) Other Assets in Excess of Liabilities – 0.7% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt REIT – Real Estate Investment Trusts * Non-income producing security. 1 Fair value under procedures established by the Board of Trustees, represents 0.52% of Net Assets. See accompanying Notes to Schedule of Investments. EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS As of July 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS– 99.5% CAMBODIA– 3.8% NagaCorp Ltd. $ CHINA– 7.4% AAC Technologies Holdings, Inc. Haitian International Holdings Ltd. Shenzhou International Group Holdings Ltd. SPT Energy Group, Inc. WuXi PharmaTech Cayman, Inc. - ADR* HONG KONG– 5.7% Giordano International Ltd. SA S.A. International Holdings Ltd. Techtronic Industries Co. Vinda International Holdings Ltd. INDIA– 1.8% Emami Ltd. INDONESIA– 27.9% Bumi Serpong Damai P.T. Citra Marga Nusaphala Persada Tbk P.T. Energi Mega Persada Tbk P.T.* Holcim Indonesia Tbk P.T. Indomobil Sukses Internasional Tbk P.T. Jasa Marga P.T. Lippo Karawaci Tbk P.T. Mayora Indah Tbk P.T. Media Nusantara Citra Tbk P.T. Mitra Adiperkasa Tbk P.T. Ramayana Lestari Sentosa Tbk P.T. Tempo Scan Pacific Tbk P.T. Wijaya Karya Persero Tbk P.T. MALAYSIA– 10.3% Dialog Group BHD KPJ Healthcare BHD Padini Holdings BHD Pavilion Real Estate Investment Trust Perisai Petroleum Teknologi BHD* Sapurakencana Petroleum BHD PHILIPPINES– 13.9% Alliance Global Group, Inc. EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) PHILIPPINES (Continued) Energy Development Corp. $ First Philippine Holdings Corp. GT Capital Holdings, Inc. Metro Pacific Investments Corp. Puregold Price Club, Inc. Robinsons Land Corp. Security Bank Corp. SINGAPORE– 7.5% Mapletree Commercial Trust - REIT Parkway Life Real Estate Investment Trust Super Group Ltd. TAIWAN– 4.6% Airtac International Group Elan Microelectronics Corp. Simplo Technology Co., Ltd. THAILAND– 16.6% Bangkok Dusit Medical Services PCL BEC World PCL Dynasty Ceramic PCL Home Product Center PCL Kiatnakin Bank PCL Robinson Department Store PCL Siam Makro PCL Sino Thai Engineering & Construction PCL Thai Union Frozen Products PCL TOTAL COMMON STOCKS (Cost $22,602,890) TOTAL INVESTMENTS – 99.5% (Cost $22,602,890) Other Assets in Excess of Liabilities – 0.5% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PCL – Public Company Limited REIT – Real Estate Investment Trusts * Non-income producing security. See accompanying Notes to Schedule of Investments. EuroPac Latin America Fund SCHEDULE OF INVESTMENTS As of July 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS– 98.5% BRAZIL– 38.1% AES Tiete S.A. $ Alpargatas S.A. BR Properties S.A. CCR S.A. CETIP SA - Mercados Organizados Cia de Bebidas das Americas - ADR Cia Energetica de Minas Gerais - ADR Estacio Participacoes S.A. Fleury S.A. Kroton Educacional S.A.* M Dias Branco S.A. Marcopolo S.A. Odontoprev S.A. Raia Drogasil S.A. T4F Entretenimento S.A. Telefonica Brasil S.A. - ADR Totvs S.A. Weg S.A. CHILE– 6.3% Aguas Andinas S.A. - A Shares ENTEL Chile S.A. SACI Falabella Sonda S.A. COLOMBIA– 9.3% Bancolombia S.A. - ADR Ecopetrol S.A. - ADR Pacific Rubiales Energy Corp. MEXICO– 42.9% Alfa S.A.B. de C.V. - A Shares Alpek S.A. de C.V.* Alsea S.A.B. de C.V.* America Movil S.A.B. de C.V. - ADR Arca Continental S.A.B. de C.V. Banregio Grupo Financiero S.A.B. de C.V. Bolsa Mexicana de Valores S.A.B. de C.V. Desarrolladora Homex S.A.B. de C.V. - ADR* Fibra Uno Administracion S.A. de C.V. Fomento Economico Mexicano S.A.B. de C.V. - ADR Genomma Lab Internacional S.A.B. de C.V. - B Shares* EuroPac Latin America Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MEXICO (Continued) Grupo Aeroportuario del Sureste S.A.B. de C.V. - ADR $ Grupo Financiero Banorte S.A.B. de C.V. - O Shares Grupo Herdez S.A.B. de C.V. Grupo Televisa S.A.B. Kimberly-Clark de Mexico S.A.B. de C.V. - A Shares PERU– 1.9% Credicorp Ltd. TOTAL COMMON STOCKS (Cost $8,798,873) Principal Amount Value SHORT-TERM INVESTMENTS– 1.8% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $162,295) TOTAL INVESTMENTS – 100.3% (Cost $8,961,168) Liabilities in Excess of Other Assets – (0.3)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt BR – Brazil * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. See accompanying Notes to Schedule of Investments. EuroPac Strategic US Equity Fund SCHEDULE OF INVESTMENTS As of July 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS– 58.0% CONSUMER DISCRETIONARY– 6.3% Hasbro, Inc. $ Mattel, Inc. McDonald's Corp. Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES– 8.2% Archer-Daniels-Midland Co. Coca-Cola Co. H.J. Heinz Co. Kraft Foods, Inc. - Class A Philip Morris International, Inc. Procter & Gamble Co. ENERGY– 8.0% Chevron Corp. Diamond Offshore Drilling, Inc. Ensco PLC - Class A EOG Resources, Inc. Exxon Mobil Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Southwestern Energy Co.* HEALTH CARE– 6.1% Baxter International, Inc. Johnson & Johnson Medtronic, Inc. Merck & Co., Inc. Pfizer, Inc. Stryker Corp. INDUSTRIALS– 1.9% Cummins, Inc. Deere & Co. Joy Global, Inc. Raytheon Co. EuroPac Strategic US Equity Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY– 15.4% Accenture PLC - Class A $ Activision Blizzard, Inc. Apple, Inc.* Broadcom Corp. - Class A* EMC Corp.* 76 Google, Inc. - Class A* International Business Machines Corp. Microsoft Corp. NetApp, Inc.* QUALCOMM, Inc. Symantec Corp.* MATERIALS– 8.2% Allied Nevada Gold Corp.* Barrick Gold Corp. EI du Pont de Nemours & Co. Goldcorp, Inc. Newmont Mining Corp. Yamana Gold, Inc. TELECOMMUNICATION SERVICES– 3.9% AT&T, Inc. CenturyLink, Inc. Telefonica Brasil S.A. - ADR TOTAL COMMON STOCKS (Cost $1,556,057) EXCHANGE TRADED FUNDS– 22.5% Technology Select Sector SPDR Fund Utilities Select Sector SPDR Fund TOTAL EXCHANGE TRADED FUNDS (Cost $572,742) Principal Amount SHORT-TERM INVESTMENTS– 23.2% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $617,580) EuroPac Strategic US Equity Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Value TOTAL INVESTMENTS – 103.7% (Cost $2,746,379) $ Liabilities in Excess of Other Assets – (3.7)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. See accompanying Notes to Schedule of Investments. Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS July 31, 2012 (Unaudited) Note 1 – Organization EuroPac International Value Fund (the ‘‘International Value Fund’’), EuroPac International Bond Fund (the “International Bond Fund”), EuroPac Hard Asset Fund (the “Hard Asset Fund”), EP China Fund (formerly known as EPH China Fund) (the “China Fund”), EP Asia Small Companies Fund (the “Asia Small Companies Fund”), EP Latin America Fund (the “Latin America Fund”), and EP Strategic U.S. Equity Fund (the “Strategic U.S. Equity Fund”) (each a “Fund” and collectively the ‘‘Funds’’) are organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The International Value Fund commenced operations on April 7, 2010, and its primary investment objective is to provide income and long-term capital appreciation. The International Bond Fund commenced operations on November 15, 2010, and its primary investment objective is to provide current income and capital appreciation.The Hard Asset Fund commenced operations on June 30, 2011, and its primary investment objective is appreciation of capital and protection against inflation. The China Fund commenced operations on July 31, 2009, and its primary investment objective is long-term capital appreciation. The China Fund’s fiscal year end was changed to October 31st as of July 1, 2011. The Asia Small Companies Fund commenced operations on December 1, 2010, and its primary investment objective is to provide long-term capital appreciation. The Latin America Fund commenced operations on November 1, 2011, and its primary investment objective is to provide long-term capital appreciation.The Strategic U.S. Equity Fund commenced operations on March 1, 2012, and its primary investment objective is to provide long-term capital appreciation. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Fair value pricing may be applied to foreign securities held by the Fund upon the occurrence of an event after the close of trading on non-U.S. markets but before the close of trading on the NYSE when the Fund’s NAV is determined.If the event may result in a material adjustment to the price of the Fund’s foreign securities once non-U.S. markets open on the following business day (such as, for example, a significant surge or decline in the U.S. market), the Fund may value such foreign securities at fair value, taking into account the effect of such event, in order to calculate the Fund’s NAV. A Fund’s assets generally are valued at their market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2012 (Unaudited) of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Foreign securities traded in countries outside the U.S. are fair valued by utilizing the quotations of an independent pricing service. The pricing service uses statistical analyses and quantitative models to adjust local prices using factors such as subsequent movement and changes in the prices of indexes, securities and exchange rates in other markets in determining fair value as of the time the Fund calculates the NAVs. The Board reviews the independent third party fair valuation analysis report quarterly. (b) Foreign Currency Translation The Funds’ records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted at the close of the London Stock Exchange prior to when the Funds’ NAV is next determined.Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Funds do not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. Note 3 – Federal Income Taxes At July 31, 2012, gross unrealized appreciation and depreciation of investments and foreign currency owned by the Funds, based on cost for federal income tax purposes were as follows: International International Hard Asset China Asia Small Companies Value Fund Bond Fund Fund Fund Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Unrealized appreciation/(depreciation) on foreign currency ) Net unrealized appreciation/(depreciation) on investments and foreign currency translations $ $ ) $ ) $ ) $ Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2012 (Unaudited) Latin America Strategic U.S. Fund Equity Fund Cost of investments $ $ Gross unrealized appreciation $ $ Gross unrealized depreciation ) ) Unrealized appreciation/(de-preciation) on foreign currency - Net unrealized appreciation/(depreciation) on investments and foreign currency translations $ $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to wash sale loss deferrals and passive foreign investment companies (“PFICs”). Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of each Fund’s investments.These inputs are summarized into three broad Levels as described below: ● Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ● Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2012 (Unaudited) entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Fund has adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those investments. The following is a summary of the inputs used, as of July 31, 2012, in valuing the Funds’ assets carried at fair value: International Value Fund Level1 Level2 Level3* Total Investments Common Stocks Consumer Discretionary $ $ - $ - $ Consumer Staples - - Energy - - Financials - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Utilities - - Short-Term Investments - - Warrants 2 - - 2 Total Investments $ $ - $ - $ International Bond Fund Level1 Level2 Level3* Total Investments Bonds Basic Materials $ - $ $ - $ Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - Diversified - - Financial - Government - Industrial - Utilities - - Short-Term Investments - - Total Investments $ $ $ - $ Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2012 (Unaudited) Hard Asset Fund Level1 Level2 Level3* Total Investments Common Stocks Consumer Staples $ $ - $ - $ Energy - - Materials - - Exchange-Traded Fund - - Short-Term Investments - - Total Investments $ $ - $ - $ China Fund Level1 Level2 Level3 Total Investments Common Stocks Consumer Discretionary $ - $ $ - $ Consumer Staples - - Energy - Financials - Health Care - Industrials - Information Technology - Materials - - Telecommunication Services - - Utilities - - Total Investments $ Asia Small Companies Fund Level1 Level2 Level3* Total Investments Common Stocks Consumer Discretionary $ - $ $ - $ Consumer Staples - - Energy - Financials - Health Care - Industrials - - Information Technology - - Materials - - Utilities - - Total Investments $ $ $ - $ Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2012 (Unaudited) Latin America Fund Level1 Level2 Level3* Total Investments Common Stocks Consumer Discretionary $ $ - $ - $ Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Utilities - - Short-Term Investments - - Total Investments $ $ - $ - $ Strategic U.S. Equity Fund Level1 Level2 Level3* Total Investments Common Stocks Consumer Discretionary $ $ - $ - $ Consumer Staples - - Energy - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Exchange –Traded Fund - - Short-Term Investments - - Total Investments $ $ - $ - $ *The Fund did not hold any Level 3 securities at period end. The following is a reconciliation of transfers between Levels for the International Bond Fund from January 31, 2012 to July 31, 2012, represented by recognizing the July 31, 2012 market value of securities: Transfers into Level 1 $ Transfers out of Level 1 ) Net transfers in (out) of Level 1 $ Transfers into Level 2 $ Transfers out of Level 2 ) Net transfers in (out) of Level 2 $ ) Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2012 (Unaudited) The following is a reconciliation of Level 3 assets for the China Fund, which significant unobservable inputs were used to determine fair value: Investments, at Value Other Financial Instruments Balance as of 10/31/11 $ $
